
	

113 HR 4217 IH: Military Commissary Sustainment Act
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4217
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Forbes introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit a reduction in funding for the defense commissary system in fiscal year 2015 pending
			 the report of the Military Compensation and Retirement Modernization
			 Commission.
	
	
		1.Short titleThis Act may be cited as the Military Commissary Sustainment Act.
		2.Prohibition on reduction in funding for the defense commissary system in fiscal year 2015 pending
			 the report of the Military Compensation and Retirement Modernization
			 CommissionNotwithstanding any other provision of law, the monthly amount of funds made available by the
			 Department of Defense for the defense commissary system during fiscal year
			 2015 may not be reduced below the average monthly amount of funds made
			 available for that system during fiscal year 2014 until the date of the
			 report of the Military Compensation and Retirement Modernization
			 Commission under section 674(f) of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1792).
		
